DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that the embodiment of Perdue relied upon is illustrated in Figs. 3-4, not 1-2, and as such Perdue teaches the limitations of “a retraction actuator, the shock strut, and the truck and of the main landing gear are disposed inboard of all of the one or more wheels of the main landing gear”.

Claim Objections
Claims 1, 8, and 14 are objected to because of the following informalities: Claim 1, line 11 states “and the truck and of the main landing gear”. This is repeated in Claim 8 and 14. This should read --and the truck of the main landing gear--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites a “fuselage having a low-deck configuration”. It is unclear what constitutes a low-deck – how low, relative to what, etc. The term "low-deck" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al (“James”) (US 4720063 A) in view of Perdue (US 3315919 A) and Kindelberger et al (“Kindelberger”) (US 2049066 A).
For claim 1, James discloses a main landing gear to support a fuselage of a cargo aircraft (Fig. 1) comprising: a shock strut (16) coupled to a truck (30, at least coupled by intermediate members) with one or more wheels (W); and a yoke (14) pivotally coupled with the shock strut (16) via a lower trunnion lower portion of 14, encompassing pivot 20), and pivotally coupled with an aircraft structure (14 is at least coupled with intermediate members to 62 which is “pivotally attached to a portion of the aircraft”, Col 3, lines 39-40) via an upper trunnion (upper portion of 14, encompassing pivot 18), wherein the yoke (14) is configured to pivot about the upper trunnion in a direction back and up toward the fuselage (Fig. 2, 14 rotates back and up about 18), and the shock strut (16) is configured to pivot about the lower trunnion in a direction forward and up toward the fuselage to retract the one or more wheels (Fig. 2, 16 rotates forward and up about 20).
James fails to disclose that the shock strut is disposed outboard from a cargo floor and that the wheels retract to a position in which the wheels reside outboard of the cargo floor and outside the fuselage, wherein a retraction actuator, the shock strut, and the truck and of the main landing gear are disposed inboard of all of the one or more wheels of the main landing gear while the main landing gear is retracted, and the retraction actuator is disposed above all of the one or more wheels of the main landing gear while the main landing gear is retracted.
However, Perdue teaches a main landing gear (Figs. 3-4) of an aircraft wherein the shock strut is disposed outboard from a cargo floor (Fig. 4, 36c outboard of floor) and that the wheels retract to a position in which the wheels reside outboard of the cargo floor and outside the fuselage (Fig. 4, dashed position), wherein a retraction actuator (actuating shaft 38), the shock strut (36c), and the truck (Fig. 4 shown between link 31c and the wheel) of the main landing gear are disposed inboard of all of the one or more wheels of the main landing gear while the main landing gear is retracted (Fig. 4, these components are to the right of the wheel in the dashed retracted position).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by James by having the shock strut be disposed outboard from a cargo floor and the wheels retract to a position in which the wheels reside outboard of the cargo floor and outside the fuselage, wherein a retraction actuator, the shock strut, and 
Kindelberger teaches a main landing gear of an aircraft which pivots forward and up (Figs. 2 and 4), wherein the retraction actuator (61) is disposed above all of the one or more wheels (54) of the main landing gear while the main landing gear is retracted (Fig. 4, 61 shown above wheel 54).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by James as modified by having the retraction actuator be disposed above all of the one or more wheels of the main landing gear while the main landing gear is retracted as disclosed by Kindelberger. One of ordinary skill in the art would have been motivated to make this modification to separate these components for ease of access during inspections and maintenance and for weight and balance.
For claim 2, James as modified discloses the main landing gear of claim 1 further comprising: the retraction actuator (64) configured to rotate the yoke (14) about the upper trunnion (18) in the direction back toward the tail (Col 3, lines 54-57); and a radius arm (106) coupled to the shock strut (coupled at 128) and configured to position the shock strut to fold about the lower trunnion in the direction forward toward the nose of the aircraft as the yoke rotates in the direction back toward the tail (brace 106 restrains movement of 16 as shown in Figs. 1 and 2, Col 6, lines 44-60).
For claim 7, James as modified discloses the main landing gear of claim 1 further comprising: lock links (Fig. 1, lock actuator 144, which links 146 with 142) coupled to an inboard end of the lower trunnion (at least coupled by intermediate members to lower trunnion) and configured to stabilize the Col 6, lines 12-15, “When the control actuator 64 and the lock actuator 144 are fixed into the position shown by FIG. 1, the strut parts 14, 16 and the brace truss parts 108, 110, 112, 114, 136 are all fixed in position”).
For claim 8, James as modified discloses a method of retracting a main landing gear configured to support a fuselage of a cargo aircraft (Figs. 1-6), the method comprising: initiating retraction of the main landing gear (Figs. 1-6) including a truck (30) having one or more wheels (W), a shock strut (16) attached to the truck (30, at least attached by intermediate members), and a yoke (14) pivotably coupled with the shock strut via a lower trunnion (lower portion of 14, encompassing pivot 20) and pivotably coupled with a retraction actuator (64) via an upper trunnion (upper portion of 14, encompassing pivot 18); pivoting the yoke about the upper trunnion in a direction back and up toward the fuselage of the aircraft (Fig. 2, 14 rotates back and up about 18); and pivoting the shock strut about the lower trunnion in a direction forward and up toward the fuselage to retract the main landing gear (Fig. 2, 16 rotates forward and up about 20).
James as modified fails to disclose that the shock strut is disposed outboard from a cargo floor and that the wheels retract to a position in which the wheels reside outboard of the cargo floor and outside the fuselage, wherein in the retracted position, the retraction actuator, the shock strut, and the truck and of the main landing gear are disposed inboard of all of the one or more wheels of the main landing gear, and the retraction actuator is disposed above all of the one or more wheels of the main landing gear while the main landing gear is retracted.
However, Perdue teaches a main landing gear (Figs. 3-4) of an aircraft wherein the shock strut is disposed outboard from a cargo floor (Fig. 4, 36c outboard of floor) and that the wheels retract to a position in which the wheels reside outboard of the cargo floor and outside the fuselage (Fig. 4, dashed position), wherein in the retracted position, the retraction actuator (actuating shaft 38), the shock strut (36c), and the truck (Fig. 4 shown between link 31c and the wheel) of the main landing gear are Fig. 4, these components are to the right of the wheel in the dashed retracted position).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by James by having the shock strut be disposed outboard from a cargo floor and the wheels retract to a position in which the wheels reside outboard of the cargo floor and outside the fuselage, wherein a retraction actuator, the shock strut, and the truck and of the main landing gear are disposed inboard of all of the one or more wheels of the main landing gear while the main landing gear is retracted, and the retraction actuator is disposed above all of the one or more wheels of the main landing gear while the main landing gear is retracted as disclosed by Perdue. One of ordinary skill in the art would have been motivated to make this modification to move the wheels further outboard for increased lateral stability and to have the wheels retract to a position in which they don’t occupy fuselage space.
Kindelberger teaches a main landing gear of an aircraft which pivots forward and up (Figs. 2 and 4), wherein the retraction actuator (61) is disposed above all of the one or more wheels (54) of the main landing gear while the main landing gear is retracted (Fig. 4, 61 shown above wheel 54).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by James as modified by having the retraction actuator be disposed above all of the one or more wheels of the main landing gear while the main landing gear is retracted as disclosed by Kindelberger. One of ordinary skill in the art would have been motivated to make this modification to separate these components for ease of access during inspections and maintenance and for weight and balance.
For claim 9, James as modified discloses the method of claim 8 further comprising: positioning the shock strut forward (Fig. 2 shock strut moves forward) with a radius arm (106) while the yoke and Figs. 1-2, 14 rotates counter-clockwise about 18 while 16 rotates clockwise about 20).
For claim 10, James as modified discloses the method of claim 8 further comprising: unlocking lock links (Figs. 1-2, truss arm 104, including 108, 110, and lock actuator 144) that couple the yoke with the aircraft (yoke 14 is coupled to pivot point 116, which is mounted to the aircraft, by intermediate members of truss arm 104) to initiate retraction of the main landing gear (from Figs. 1-2 retraction initiates).
For claim 13, James as modified discloses the method of claim 8 further comprising rotating the yoke about the upper trunnion (Figs. 1-2, 14 rotates counter-clockwise about 18) with a retraction actuator (Col 3, lines 54-57).

Claims 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Perdue, Kindelberger, and Weinert.
For claim 14, James discloses a cargo aircraft comprising: a main landing gear to support the fuselage comprising: wheels (W) coupled by a truck (30, at least coupled by intermediate member) and arranged in tandem longitudinally (Fig. 1, two wheels); a shock strut (16) including a bottom cylinder (24) attached to the truck, and a top cylinder (22) that is telescopic with the bottom cylinder (Col 2, line 67-Col 3, line 2, “The lower strut portion 16 is what is commonly referred to as an "Oleo" strut. It comprises upper and lower telescopic members 22, 24”, Fig. 1, 24 at least coupled with intermediate members to the truck 30); a yoke (14) including a lower trunnion (lower portion of 14, encompassing pivot 20) and an upper trunnion (upper portion of 14, encompassing pivot 18), wherein the lower trunnion pivotally couples a bottom of the yoke with the top cylinder of the shock strut (bottom of 14 coupled to 16 via 20), and the upper trunnion pivotally couples a top of the yoke with an aircraft structure (14 is at least coupled with intermediate members, including 18, to 62 which is “pivotally attached to a portion of the aircraft”, Col 3, lines 39-40); a retraction actuator (64) configured to pivot the top of the yoke (top of 14) about the upper trunnion (18) to rotate the yoke back toward a tail and up toward the fuselage (Col 6, lines 30-40), and to pivot the shock strut (16) about the lower trunnion in a direction forward and up to retract the wheels (Fig. 2, 16 rotates forward and up about 20), but fails to disclose a low-deck configuration, that the shock strut is disposed outboard from a cargo floor and that the wheels retract to a position in which the wheels reside outboard of the cargo floor and outside the fuselage, wherein a retraction actuator, the shock strut, and the truck and of the main landing gear are disposed inboard of all of the one or more wheels of the main landing gear while the main landing gear is retracted, and the retraction actuator is disposed above all of the one or more wheels of the main landing gear while the main landing gear is retracted.
However, Perdue teaches an aircraft with a low-deck configuration (Fig. 4, deck to the right of landing gear is in a lower part of the fuselage) with main landing gear (Figs. 3-4) wherein the shock strut is disposed outboard from a cargo floor (Fig. 4, 36c outboard of floor) and that the wheels retract to a position in which the wheels reside outboard of the cargo floor and outside the fuselage (Fig. 4, dashed position), wherein a retraction actuator (actuating shaft 38), the shock strut (36c), and the truck (Fig. 4 shown between link 31c and the wheel) of the main landing gear are disposed inboard of all of the one or more wheels of the main landing gear while the main landing gear is retracted (Fig. 4, these components are to the right of the wheel in the dashed retracted position).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by James by having the shock strut be disposed outboard from a cargo floor and the wheels retract to a position in which the wheels reside outboard of the cargo floor and outside the fuselage, wherein a retraction actuator, the shock strut, and the truck and of the main landing gear are disposed inboard of all of the one or more wheels of the main landing gear while the main landing gear is retracted, and the retraction actuator is disposed above all of 
Kindelberger teaches a main landing gear of an aircraft which pivots forward (Figs. 2 and 4), wherein the retraction actuator (61) is disposed above all of the one or more wheels (54) of the main landing gear while the main landing gear is retracted (Fig. 4, 61 shown above wheel 54).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by James as modified by having the retraction actuator be disposed above all of the one or more wheels of the main landing gear while the main landing gear is retracted as disclosed by Kindelberger. One of ordinary skill in the art would have been motivated to make this modification to separate these components for ease of access during inspections and maintenance and for weight and balance.
James as modified fails to disclose wings attached to an upper portion of the fuselage, resulting in a high-wing configuration for the cargo aircraft and that the landing gear is a pair of main landing gear.
James discloses an aircraft but does not specify where the wings are attached to the fuselage. However, Weinert teaches an aircraft with retractable landing gear with wings attached to an upper portion of the fuselage, resulting in a high-wing configuration (Figs. 3-4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by James as modified by having the wings attached to an upper portion of the fuselage as disclosed by Weinert. One of ordinary skill in the art would have been motivated to make this modification for aircraft dynamics and stability purposes as well as ground clearance for the wings.

For claim 16, James as modified discloses the cargo aircraft of claim 14 wherein: the yoke comprises a plate body (82 is a plate body; Fig. 3 shows that, as viewed from behind, 82 has a flat thin cross section, longer than it is wide) having an upper perimeter including the upper trunnion (Fig. 3, top edge of 82 includes the top portion of 14, including pivot 18), and a lower perimeter including the lower trunnion (Fig. 3, bottom edge of 82 includes the bottom portion of 14, including pivot 20), and the lower trunnion extends inboard from the top cylinder (Fig. 3, lower portion of 14 extends both inboard and outboard from 22).
For claim 17, James as modified discloses the cargo aircraft of claim 16 but fails to disclose that the yoke comprises a rectangular frame.
The frame disclosed by James is generally trapezoidal in shape when viewed from the front or back. However, it would have been an obvious matter of design choice to make the different portions of the frame of whatever form or shape was desired or expedient such as rectangular, for purposes of meeting design criteria such as strength, weight, size etc. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. A rectangular frame produces no unexpected results.
For claim 18, James as modified discloses the cargo aircraft of claim 14 wherein each of the main landing gear further includes: lock links (Fig. 1, lock actuator 144, which links 146 with 142) coupled to an inboard end of the lower trunnion (at least coupled by intermediate members to lower trunnion) and configured to stabilize the yoke (Col 6, lines 12-15, “When the control actuator 64 and the lock actuator 144 are fixed into the position shown by FIG. 1, the strut parts 14, 16 and the brace truss parts 108, 110, 112, 114, 136 are all fixed in position”).
For claim 19, James as modified discloses the cargo aircraft of claim 14, but fails to disclose further comprising: a body to cover one of the main landing gears in a retracted position; and a wing support sponson extending from a wing to a position in front of the main landing gear in the retracted position.
However, Perdue teaches a body fairing (Fig. 4, dot-dashed line) to cover one of the main landing gears in a retracted position (Fig. 4, dashed line shows gear retracted).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by James as modified by including a body fairing to cover one of the main landing gears in a retracted position as disclosed by Perdue. One of ordinary skill in the art would have been motivated to make this modification in order to reduce drag generated by the landing gear by covering them.
Additionally, James as modified does not disclose a wing support sponson extending from a wing to a position in front of the main landing gear in the retracted position.
However, Weinert teaches a wing support sponson (Fig. 3-4, 13) extending from a wing (Fig. 3-4, wing not labeled, but shown connected to top of fuselage and to sponson 13) to a position in front of the main landing gear in the retracted position (Fig. 3 shows landing gear, the circle within 13, in the retracted position; the sponson 13 extends from the wing to a point in front of the main landing gear, to the left of the wheel).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by James as modified by including a wing support sponson extending from a wing to a position in front of the main landing gear in the retracted position as disclosed by Weinert. One of ordinary skill in the art would have been motivated to make Fig. 3 of Weinert; Col. 2, lines 51-56).
For claim 20, James as modified discloses the cargo aircraft of claim 14 wherein: each main landing gear further includes: a radius arm (106) to position the shock strut (coupled at 128) to pivot about the lower trunnion and fold relative to the bottom of the yoke to retract the wheels forward and up (brace 106 restrains movement of 16 during retraction as shown in Figs. 1 and 2, Col 6, lines 44-60).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over James, Perdue, and Kindelberger, further in view of Guering (US 20130112808 A1).
For claim 3, James as modified discloses the main landing gear of claim 2 wherein: the retraction actuator (64) includes a rod (shown in Fig. 2 extending from cylinder of 64 toward 70) attached with a retraction horn (68) extending from the upper trunnion (68 extends from upper portion of 14), and the retraction actuator is configured to rotate the yoke about the upper trunnion in the direction back toward the tail and up toward the fuselage (Col. 6, lines 30-40), but fails to disclose that the retraction actuator is configured to pull the retraction horn.
However, Guering teaches a retraction actuator (72) that is configured to pull the retraction horn (crank 70 is pulled by 72 during actuation as shown in Figs. 5-6c).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by James as modified by having the retraction actuator be in a position to pull the retraction horn rather than push it as disclosed by Guering. One of ordinary skill in the art would have been motivated to make this modification because it would be a simple substitution of one known element (retraction actuator that pushes) for another (retraction actuator that pulls) to obtain predictable results (retracting a landing gear).

Claim 4-6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over James, Perdue, and Kindelberger, further in view of Stuhr (US 5000400 A).
For claim 4, James as modified discloses the main landing gear of claim 2 wherein: the shock strut includes a bottom cylinder (24) coupled with the truck, and a top cylinder (22) that is telescopic with the bottom cylinder (Col 2, line 67-Col 3, line 2, “The lower strut portion 16 is what is commonly referred to as an "Oleo" strut. It comprises upper and lower telescopic members 22, 24”, Fig. 1, 24 at least coupled with intermediate members to the truck 30), and the lower trunnion includes an inboard end attached with lock links configured to stabilize the yoke (Figs. 1-3, lock links comprise truss arm 104, including 108, 110, and lock actuator 144 – which are attached at 120, shown in Fig. 3 at in inboard end (right side) of the lower trunnion), but fails to disclose that the lower trunnion includes an outboard end attached with the top cylinder.
However, Stuhr teaches and main landing gear with a lower trunnion (Fig. 12, trunnion 52) that includes an outboard end (56) attached with the top cylinder (58).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by James as modified by having the top cylinder be attached at an outboard end, instead of the middle, of the lower trunnion as disclosed by Stuhr. One of ordinary skill in the art would have been motivated to make this modification to move the wheel further outboard for increased lateral stability.
For claim 5, James as modified discloses the main landing gear of claim 4 wherein: the radius arm (106) is coupled with a lower portion of the top cylinder (coupled at 128), and the lower trunnion is coupled with an upper portion of the top cylinder (coupled at 20).
For claim 6, James as modified discloses the main landing gear of claim 4 wherein: the yoke (14) comprises a plate body (82 is a plate body; Fig. 3 shows that, as viewed from behind, 82 has a flat thin cross section, longer than it is wide) having an upper perimeter including the upper trunnion (Fig. 3, top edge of 82 includes the top portion of 14, including pivot 18), and a lower perimeter including the lower trunnion (Fig. 3, bottom edge of 82 includes the bottom portion of 14, including pivot 20), and the lower trunnion extends inboard from the top cylinder (Fig. 3, lower portion of 14 extends both inboard and outboard from 22).
For claim 11, James discloses the method of claim 10, but fails to disclose further comprising: re-locking the lock links over center as the main landing gear positions to a retracted position. James uses a separate locking mechanism for locking the gear when retracted compared to when extended.
However, Stuhr teaches a method of retracting landing gear comprising re-locking lock links over center (Fig. 10, 70 has two components that align when locked in the retracted position) as the main landing gear positions to a retracted position (Col. 5, lines 36-41, “The looking mechanism 70 is in its locked position when the drag brace 62 is in its fully deployed and fully stowed positions, as best shown in FIG. 10”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by James as modified by having lock links that could be used by re-locking the lock links over center as the main landing gear positions to a retracted position as disclosed by Stuhr. One of ordinary skill in the art would have been motivated to make this modification to have the simplicity of a single locking mechanism lock the gear when it is both in the extended and retracted position. This would reduce complexity and cost.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over James, Perdue, and Kindelberger, further in view of Meneghetti (US 6173920 B1).
For claim 12, James as modified discloses the method of claim 8, but fails to disclose further comprising: maintaining a level orientation of the truck attached to the shock strut during retraction of the main landing gear.
Figs. 4-5) comprising maintaining a level orientation of the truck attached to the shock strut during retraction of the main landing gear (Col. 6, lines 30-31, “Truck and wheel assembly stays approximately level during all phases of retraction/extension”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by James by maintaining a level orientation of the truck attached to the shock strut during retraction of the main landing gear as disclosed by Meneghetti. One of ordinary skill in the art would have been motivated to make this modification for “minimizing aerodynamic frontal area and therefore noise, and to a lesser extent, loading on the gear structure” during retraction. (Col. 6, lines 31-33)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over James, Perdue, Kindelberger, and Weinert, further in view of Guering (US 20130112808 A1).
For claim 15, James as modified discloses the cargo aircraft of claim 14, wherein: the retraction actuator (64) includes a rod (shown in Fig. 2 extending from cylinder of 64 toward 70) attached with a retraction horn (68) extending from the upper trunnion (68 extends from upper portion of 14), and the retraction actuator is configured to rotate the yoke about the upper trunnion in the direction back toward the tail and up toward the fuselage (Col. 6, lines 30-40), but fails to disclose that the retraction actuator is configured to pull the retraction horn
However, Guering teaches a retraction actuator (72) that is configured to pull the retraction horn (crank 70 is pulled by 72 during actuation as shown in Figs. 5-6c).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by James as modified by having the retraction actuator be in a position to pull the retraction horn rather than push it as disclosed by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        




/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642